Case 1:20-cv-00438-WES-PAS Document 6 Filed 10/15/20 Page 1 of 14 PageID #: 127




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

  CHRISTOPHER LACCINOLE,                           Case No. 1:20-cv-00438-WES-PAS
            Plaintiff,

  v.

  HONORING AMERICAN LAW
  ENFORCEMENT PAC,
       Defendants.

                  HONORING AMERICAN LAW ENFORCEMENT PAC’S
                      ANSWER TO PLAINTIFF’S COMPLAINT

        Defendant, Honoring American Law Enforcement PAC (“PAC”) answers the enumerated

 paragraphs of the Plaintiff’s Complaint as follows:

                                         I. INTRODUCTION

        The introduction does not contain factual allegations relevant to the Complaint but,

 instead, contains scurrilous and inflammatory falsehoods designed to prejudice the reader. No

 response is required but to the extent a response is requited, PAC denies the introduction

        1.      This paragraph states a truism and calls for a legal conclusion and thus no

 response is required. To the extent a response in required, PAC denies this paragraph.

        2.      This paragraph states a truism and calls for a legal conclusion and thus no

 response is required. To the extent a response in required, PAC denies this paragraph.

        3.      This paragraph states a truism and calls for a legal conclusion and thus no

 response is required. To the extent a response in required, PAC denies this paragraph.

        4.      PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        5.      Denied.
Case 1:20-cv-00438-WES-PAS Document 6 Filed 10/15/20 Page 2 of 14 PageID #: 128




                               II. JURISDICTION AND VENUE

        6.      This paragraph states a truism and calls for a legal conclusion and thus no

 response is required. To the extent a response in required, PAC denies this paragraph.

        7.      This paragraph states a truism and calls for a legal conclusion and thus no

 response is required. To the extent a response in required, PAC denies this paragraph.

        8.      This paragraph states a truism and calls for a legal conclusion and thus no

 response is required. To the extent a response in required, PAC denies this paragraph.

        9.      This paragraph states a truism and calls for a legal conclusion and thus no

 response is required. To the extent a response in required, PAC denies this paragraph.

                                          III. PARTIES

        10.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        11.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        12.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        13.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        14.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        15.     Admitted.

        16.     This paragraph calls for a legal conclusion to which no response is required.

        17.     This paragraph calls for a legal conclusion to which no response is required.




                                                 2
Case 1:20-cv-00438-WES-PAS Document 6 Filed 10/15/20 Page 3 of 14 PageID #: 129




        18.     This paragraph calls for a legal conclusion to which no response is required.

        19.     This paragraph references John Doe individuals and, therefore, no response is

 required. To the extent a response is required, PAC denied the allegations of this paragraph.

        20.     This paragraph references John Doe individuals and, therefore, no response is

 required. To the extent a response is required, PAC denied the allegations of this paragraph.

                                IV. FACTUAL ALLEGATIONS

        21.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        22.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        23.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        24.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        25.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        26.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        27.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        28.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.




                                                 3
Case 1:20-cv-00438-WES-PAS Document 6 Filed 10/15/20 Page 4 of 14 PageID #: 130




        29.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        30.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        31.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        32.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        33.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        34.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        35.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        36.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        37.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        38.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        39.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.




                                                 4
Case 1:20-cv-00438-WES-PAS Document 6 Filed 10/15/20 Page 5 of 14 PageID #: 131




        40.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        41.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        42.     Denied.

        43.     Denied.

        44.     Denied.

        45.     Denied.

        46.     Admitted.

        47.     Admitted.

        48.     Denied.

        49.     Denied.

        50.     Denied.

        51.     Denied.

        52.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        53.     Admitted as written but irrelevant.

        54.     The referenced document speaks for itself and PAC denies any allegations in this

 paragraph inconsistent with its terms.

        55.     Admitted. The organization uses UPS services for mailing purposes.

        56.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.




                                                 5
Case 1:20-cv-00438-WES-PAS Document 6 Filed 10/15/20 Page 6 of 14 PageID #: 132




        57.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        58.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        59.     PAC lacks sufficient information or belief to either admit or deny the allegations

 of this paragraph.

        60.     This paragraph calls for a legal conclusion to which no response is required.

        61.     Denied.

        62.     Denied.

        63.     Denied.

        64.     Denied.

        65.     Denied.

        66.     Denied.

        67.     Denied.

        68.     Denied.

        69.     Denied.

        70.     Denied.

        71.     Denied.

        72.     Denied.

        73.     Denied.

        74.     Denied.

        75.     Denied.

        76.     Denied.




                                                 6
Case 1:20-cv-00438-WES-PAS Document 6 Filed 10/15/20 Page 7 of 14 PageID #: 133




       77.   Denied.

       78.   Denied.

       79.   Denied.

       80.   Denied.

       81.   Denied.

       82.   Denied.

       83.   Denied.

       84.   Denied.

       85.   Denied.

    V. STATUTORY STRUCTURE TELEHPONE CONSUMER PROTECTION ACT

       86.   This paragraph states a truism to which no response is required.

       87.   This paragraph states a truism to which no response is required.

       88.   This paragraph calls for a legal conclusion to which no response is required.

       89.   This paragraph calls for a legal conclusion to which no response is required.

       90.   This paragraph calls for a legal conclusion to which no response is required.

                   VI. STATUTORY STRUCTURE RHODE ISLAND
                        DECEPTIVE TRADE PRACTICES ACT

       91.   This paragraph states a legal conclusion to which no response is required.

       92.   This paragraph states a legal conclusion to which no response is required.

       93.   This paragraph states a legal conclusion to which no response is required.

       94.   This paragraph states a legal conclusion to which no response is required.

       95.   This paragraph states a legal conclusion to which no response is required.

       96.   This paragraph states a legal conclusion to which no response is required.

       97.   This paragraph states a legal conclusion to which no response is required.



                                              7
Case 1:20-cv-00438-WES-PAS Document 6 Filed 10/15/20 Page 8 of 14 PageID #: 134




       98.    This paragraph states a legal conclusion to which no response is required.

                VII. STATUTORY STRUCTURE RIGHT TO PRIVACY

       99.    This paragraph states a legal conclusion to which no response is required.

      COUNT I – Telephone Consumer Protection Act – 47 U.S.C. § 227(b)(1)(A)(iii)

       100.   Denied.

       101.   Denied.

       102.   Denied

       103.   Denied.

      COUNT II – Telephone Consumer Protection Act – 47 CFR § 64.1200(a)(1)(iii)

       104.   Denied.

       105.   Denied.

       106.   Denied.

       107.   Denied.

       108.   Denied.

       COUNT III - Telephone Consumer Protection Act – 47 CFR § 64.1200(a)(2)

       109.   Denied.

       110.   Denied.

       111.   Denied.

       112.   Denied.

       113.   Denied.

       COUNT IV - Telephone Consumer Protection Act – 47 CFR § 64.1200(b)(1)

       114.   Denied.

       115.   Denied.




                                               8
Case 1:20-cv-00438-WES-PAS Document 6 Filed 10/15/20 Page 9 of 14 PageID #: 135




       116.   Denied.

       117.   Denied.

       118.   Denied.

        COUNT V - Telephone Consumer Protection Act – 47 CFR § 64.1200(b)(2)

       119.   Denied.

       120.   Denied.

       121.   Denied.

       122.   Denied.

       123.   Denied.

       COUNT VI - Telephone Consumer Protection Act – 47 CFR § 64.1200(b)(3)

       124.   Denied.

       125.   Denied

       126.   Denied.

       127.   Denied.

       128.   Denied.

       COUNT VII - Telephone Consumer Protection Act – 47 CFR § 64.1200(c)(2)

       129.   Denied.

       130.   Denied.

       131.   Denied.

       132.   Denied.

       133.   Denied.

       COUNT VIII - Telephone Consumer Protection Act – 47 CFR § 64.1200(d)(4)

       134.   Denied.




                                          9
Case 1:20-cv-00438-WES-PAS Document 6 Filed 10/15/20 Page 10 of 14 PageID #: 136




       135.   Denied.

       136.   Denied.

       137.   Denied.

       138.   Denied.

       139.   Denied.

       140.   Denied.

       141.   Denied.

         COUNT IX - Telephone Consumer Protection Act – 47 U.S.C. § 227(c)(5)

       142.   Denied.

       143.   Denied.

       144.   Denied.

       145.   Denied.

       COUNT X - Telephone Consumer Protection Act – 47 CFR § 64.1200(a)(1)(iii)

       146.   Denied.

       147.   Denied.

       148.   Denied.

       149.   Denied.

       150.   Denied.

        COUNT XI - Telephone Consumer Protection Act – 47 CFR § 64.1200(a)(2)

       151.   Denied.

       152.   Denied.

       153.   Denied.

       154.   Denied.




                                          10
Case 1:20-cv-00438-WES-PAS Document 6 Filed 10/15/20 Page 11 of 14 PageID #: 137




       155.   Denied.

        COUNT XII - Telephone Consumer Protection Act – 47 CFR § 64.1200(b)(1)

       156.   Denied.

       157.   Denied.

       158.   Denied.

       159.   Denied.

       160.   Denied.

       COUNT XIII - Telephone Consumer Protection Act – 47 CFR § 64.1200(b)(2)

       161.   Denied.

       162.   Denied.

       163.   Denied.

       164.   Denied.

       165.   Denied.

       166.   Denied.

       COUNT XIV - Telephone Consumer Protection Act – 47 CFR § 64.1200(b)(3)

       167.   Denied

       168.   Denied

       169.   Denied.

       170.   Denied.

       171.   Denied.

        COUNT XV - Telephone Consumer Protection Act – 47 CFR § 64.1200(c)(2)

       172.   Denied.

       173.   Denied.




                                          11
Case 1:20-cv-00438-WES-PAS Document 6 Filed 10/15/20 Page 12 of 14 PageID #: 138




       174.   Denied.

       175.   Denied.

       176.   Denied.

       COUNT XVI - Telephone Consumer Protection Act – 47 CFR § 64.1200(d)(4)

       177.   Denied.

       178.   Denied.

       179.   Denied.

       180.   Denied.

       181.   Denied.

       182.   Denied.

       183.   Denied.

       184.   Denied.

                        COUNT XVII – RHODE ISLAND DTPA

       185.   Denied.

       186.   Denied.

       187.   Denied.

       188.   Denied.

       189.   Denied.

       190.   Denied.

       191.   Denied.

       192.   Denied.

       193.   Denied.

       194.   Denied.




                                         12
Case 1:20-cv-00438-WES-PAS Document 6 Filed 10/15/20 Page 13 of 14 PageID #: 139




                             COUNT XVIII – RIGHT TO PRIVACY

        195.    Denied.

        196.    Denied.

        197.    Denied.

        198.    Denied.

        199.    Denied.

        200.    Denied.

        WHEREFORE, PAC demands judgment enter in its favor and against the Plaintiff with

 respect to all claims directed against it, that it be awarded its attorneys’ fees and costs, and such

 other relief as the Court deems proper.

                                           JURY DEMAND

        PAC demands trial by jury on all issues so triable.

                                   AFFIRMATIVE DEFENSES

        1.      Plaintiff fails to state a claim upon which relief may be granted.

        2.      The actions complained of by the Plaintiff were made by others over whom the

 Defendant had no direction or control.




                                                   13
Case 1:20-cv-00438-WES-PAS Document 6 Filed 10/15/20 Page 14 of 14 PageID #: 140




                                                   HONORING AMERICAN LAW
                                                   ENFORCEMENT PAC
                                                   By Its Attorneys

                                                   /s/ Brian C. Newberry
                                                   Brian C. Newberry (#5542)
                                                   bnewberry@donovanhatem.com
                                                   Adam C. Benevides (#8043)
                                                   abenevides@donovanhatem.com
                                                   DONOVAN HATEM LLP
                                                   53 State Street, 8th Floor
                                                   Boston, MA 02109
                                                   (617) 406-4500
  Dated: October 15, 2020                          (617) 406-4501 fax

                                 CERTIFICATE OF SERVICE

        I certify that on this 15th day of October, 2020, I filed the within document through the
 Electronic Filing System and caused a true copy of this document to be served via electronic
 mail upon counsel of record:

  Christopher M. Laccinole
  23 Othmar Street
  Narragansett, RI 02882
  chrislaccinole@gmail.com
  Pro Se Plaintiff

                                                  /s/ Brian C. Newberry
 02118911.DOCX // TBD




                                                 14
